10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 1 of 25

s FILED LODGED
Michele Gray 4E am
P.O. Box 112 ___ RECEIVED _ COPY
Troy, New York 12181
165A Vandenburgh Place AUG 02 2021 i
Troy, New York 12180

, CLERK U S DIS :
518-233-4282 . DISTRICT OE ARIZONA ri
Reneegray661@gmail.com BY DEPUTY

 

i

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

 

Michele Gray CASE NO:

Plaintiff(s), COMPLAINT

-V5 =

Defendant(s), rHIS DOCUMENT 1S NOT {N PROPER FORM ACCOR

AND IS SUBJECT TO [uRICTION BY THE COURT.

bh
REFERENCE LY ivi S |

(Rule Nueabo/Sevtiow)

GC Service, Apple

 

 

COMPLAINT
The plaintiff, Michele Gray brings complaint against GC Service with the

EEOC right to sue letter for constructive termination, termination, harassment,
breach of contract, pursuant to ADEA, ADAAA, ADA and Social Security Act as

follows:

JURISDICTION
1) Plaintiffs, for all times mentioned herein, is a resident of Rensselaer
County, State of New York
2) Venue is proper pursuant to 28 U. S.C.§ 1391(c) because the
defendant is a corporation with its principal place of business in Phoeniz,
Arizona and carries on business in varies other states, the defendant does ina

civil case typically is where the defendant resides, or do business.

4

ING
TO FEDERAL AND/OR LOCAL. RULES AND puAcI}Cks

Cv21-01334-PHX-DGC

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01334-DGC Document 1 Filed 08/02/21 Page 2 of 25

3) This state will generally have Subject Matter Jurisdiction over all types
of cases or claims brought by a plaintiff above a dollar limit of $75,000.

4) Personal jurisdiction is proper pursuant 28 U.S.C. § 1391 though the
acts of defendant caused harm to plaintiff in New York, and Nevada, the
defendant does business in this state.

5) The Court has jurisdiction of this action under Title II of the ADA,
ADEA, ADAAA, SSA, 42 U.S.C. 88 12131-12132, and 28 U-S.C. §§ 1331 and
1345. The Court may grant the relief sought in this action pursuant to 28

U.S.C. §§ 2201 and 2202.

FACTS

{1}
The plaintiff became employed on June 26, 2019 by the defendant “GC Service
an outsourcing company” as a “Customer Service Rep; Home-Based “for the
electronic company “Apple” residing in Las Vegas Nevada.

{2}
The plaintiff outlined in a “letter of resignation” sent by email fexhibit 1 and 3}
due to being annoyed; isolated, left out; constant performance improvement plan
(QnA); unfair discipline; intolerable unreasonable communication; constant
sabotaging breach of contract; harassment and unfair treatment on January 25,
2020 to be affected on February 3, 2020 {plaintiff ‘s employee #: 0241 468}

{3}
On January 28, 2020 the plaintiff's manager “Amber Hillert” (a previous
customer service rep, and home base manager) terminated the plaintiff, making
the plaintiff's resignation “effective immediately”.

13}

 
10

11

{2

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 3 of 25
The defendant states the reason for the immediate termination was due to the
plaintiffs “IP address” showing up in New York, see “92” proof of employment,
{exhibit 2}.

{5}

The plaintiffs new cable services dated October 08, 2020in New York with
“Spectrum Cable Service” see attached {exhibit 4}. The plaintiff's airline
boarding pass on “Frontier “airline see attached {exhibit 5}. The plaintiffs
National Grid Bill {exhibit 6}, The plaintiffs lease information for New York

fexhibit 7} showing resident.

GC SERVICE
{6}

As stated on their website “GC Services” is the largest privately-held
outsourcing provider of call center management in North America. Today, the
employees provide a variety of call center services and is one of the nation’s
largest business processes outsourcing providers with nearly 8,500 employees
in over 30 call center locations.

Being the established company “GC Service” isn’t without “negative

reviews”, see attached {exhibit 8}.

PARTIES:

{7}
Plaintiff, Michele Gray is 55 years old, resident of Rensselaer County in Troy,
New York, became employed over the phone by GC Services management of HR
on June 26, 2019 for a home-based customer service rep for Apple, a resident

of Las Vegas, Nevada at the time of hire. The employee had to have internet
3

 
10

Tit

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 4 of 25
service and a computer was supplied by the employer GC Service/Apple. The
plaintiff was trained for several weeks and became full time thereafter and all
communication aspect of the job with management was by video, email, and
Slack. The plaintiff was insulted, older than the other reps, overlooked, isolated
and left out, comments on retirement, layoff, constant performance
improvement plan, unfairly disciplined, throughout the employment, and

wrongfully terminated.

 

PLAINTIFF DUTIES:

18}
Receive calls and assist in placing order, exchanges, replacement, assist in lost
product, undelivered product and damage product, change credit cards
information, check for credit returned, refunds, and for those unsatisfied
customers or those having a bad day offer discount, coupons, and goodwill, as

well as tech support.

(9
Assist in purchasing gift cards, offer returned credit for gift cards, change gift
cards from Apple gift to iTunes gift card, and combining gift cards.

{10}
If you receive a callbackfrom a customer within three days “Homework” called
(FRC)” is given to correct mistake, “what could you have done to prevent a
callback”.
{11}

Continuous “Training” is mandatory and a huge part of the job.

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

av

28

 

Case 2:21-cv-01334-DGC Document 1 Filed 08/02/21 Page 5 of 25
{12}
When the new iPhone 11 came out the employees had to learn about the new
features and listen to the “Keynote speech”.
[13]
New product information, such as “Apple Card” and how it’s work,
[14]
Assist in the Upgrade Program (UIP) jonce a year customer can upgrade to
newer model},
[15]
Assisting in the financing of the “Apple iPhone”.
{16}
Assist in “Trade-in Program” {trade in older device for newer device},
(177
Assist in promotion and discounts as well as during the holiday season by
correcting and offering and updates purchase.
{18}
Assist military, employee, student discount, on Apple product
f19}
To learn product for third party seller for ‘Apple” and sometime a test follow.
{20}
All calls are listened my management and Apple reps.
{215
Internet and phones service paid by the employee
{22}
RONA calls (when calls are dropped when other incoming calls overlap uxth

other incoming calls when call waiting and voice message was activated) are

5

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 6 of 25
employees’ responsibility, if RONA calls are detected, layoff until corrected as
well as termination.

{23}
Bind by signed contract and its mandatory to attend Training, Coaching, and
Team Meeting.
{24}
10 Occurrences’ is termination, and 1 verbal, 2 written warning 1s termination
{25}
No employee is perfect and all employer must participate in all “mandatory
aspect” of the job. If you don’t allow the employees to participate in mandatory
aspect of the job, as Amber Hillert has done it is a “breach of contract" and

termination followed.

FACTS I

{26}
The plaintiff annoyed by manager “Amber Hillert” and “Amber Hillert’s manager,
Andrea to address issues with the defendant at every turn.

(275
The plaintiff knew termination was forthcoming so the plaintiff sent several
emails in attempt to prevent termination due to lack of communication by the
employer.

{28}
The plaintiff wasn’t given the same opportunity as other agents, all young and
under the age of 30.

{29}

 
10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

at

26

 

 

 

Case 2:21-cv-01334-DGC Document 1 Filed 08/02/21 Page 7 of 25
The plaintiff's manager would not allow the plaintiff to enter into “mandatory
aspect” of the job since the beginning of the plaintiff employment such as “Team
Meeting, Coaching and Training” which was “mandatory” under the contract.
[30;
The plaintiff signed a ‘binding employment contracts’ during the training process
that outline “mandatory duties” which was required to be upheld.
{31}
“Team Meeting” was once a week “Coaching” and “Training” was at any given
time and the plaintiff wasn't allowed, being overlooked out and left out.
{32}
The plaintiff received 7 occurrences for 3 minutes — 5 minutes late from break
{33}
The plaintiff received 2 written warning for transferring a customer who had a
received phishing calls to Fraud Department and for RONA calls.
{34}
The plaintiff was called to Coaching for the 15t time after 4 months after the
written warning was given and no second chances or removed when disputed.
{35}
The plaintiff received no verbal warning.
{36}
The plaintiff moved to New York to change cable company to avoid RONA calls
{37}
Amber was constantly checking my line for RONA causing the RONA.
{38}
Amber told the plaintiff that she was home base customer service reps and
became home base manager, before that she had issues with RONA and

‘i

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 8 of 25
overcame it, she received written warning but was given more chances than the
plaintiff.

{39}
The plaintiff tried to complain the RONA calls not due voice messages and call
waiting since it was deactivated while in training.

{40}
The trainer told the plaintiff the RONA is something else.

41}
The plaintiff made tech support request to check the line, as well as the employer
apps used by plaintiff such Slack, Hello, Toolkit, Toolbox and Apple Site but
Amber removed all plaintiff's tech support request.

{425
The failed attempt when reaching out to the managers, plaintiff was annoyed
and told no email response, so the plaintiff couldn't confirm the reliability.

{43}
Amber Hillert plaintiff manger only wanted to speak to the plaintiff by phone
which is questionable since email responses can be checked with HR or other
managers on its accuracy.

(44)
At no time did the plaintiff receive a reply by email for any issue the plaintiff
desire to address with the managers.

{45}
The plaintiff hoping to dispute the two “written warnings” and was told by phone
and/or video “written warning, but was told it wouldn’t be changed.

{46}
After training the Amber plaintiff's manager first one on one meeting with

plaintiff was insulted when she said “Hew did you get this job?”

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 9 of 25

(A7}
Amber had two different reps at two different time work one/on/one with the
plaintiff to avoid introduction to the Team in the Meeting.

{48}
It wasn’t until 4 months later did plaintiff was allowed in Team Meeting.

{49}
The plaintiff was never formally introduced to the other reps in Team Meeting as
the other was introduce by name and their interest, and with the other reps.

{50}
All of the reps were under the age of 30.

{S1}
The other mangers and plaintiff manager decreasing the plaintiff's QnA score
from 90% to 60% due to the call sheet and listening to plaintiffs calls more than|
the other reps.

{52}
The managers, all under the age of 35 was constantly listening to plaintiff calls
and constantly had to meet with manager for QnA performance more than the
other reps.

{53}
The plaintiff was using the call sheet given in training but the manager changed)
the call sheet and the QnA score went back up to 90%.

{94}
Amber had assisted that I incorrectly transfer a call but I couldn’t confirm since
receiving 100 calls a day, but Amber insist that the plaintiffs QnA will decrease
once again to 70%.

{55}

9

 
10
11
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 10 of 25

The plaintiff had no more warning and every day the plaintiff wondering and
stressing that this will be the day of termination.

{56}
The plaintiff made a call to Apple to replacement an Apple iPad purchase through|
employment discount and the customer service reps wasn’t using a call sheet
and didn’t suggest other products and repeating the plaintiff's name, telling how
an email being sent about the replacement with tracking number or says” This
is Apple my name is Michele, how can I help you” or say “Did | assist with your
problem today, or is there anything else (customer name) I help you with; asked
of the plaintiff in a QnA.

{57}
The plaintiff received many calls from customer stating that they were hung up
on and can the plaintiff help and of course the plaintiff remained professional
throughout her employment.

{58}
The plaintiff received many great reviews from customers, but wasn’t recognized
by management.

(59)
PRs are all information at the “Customer Rep” disposable to use to assist the
customer. PR’s has over 2000 amount of information on every question asked by|
customers and then Slack (Exhibit 10) (immediate communication to managers
and reps to assist customer immediately (tool for group collaboration), and the
plaintiff was denied access to, the plaintiff was told to look up PRs before}
connecting to Slack.

{60}
The plaintiff received occurrences for bath room breaks, which was only 10

minutes in an 8-hour work day. 10

 
10

11

12

13

14

15

16

V7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 11 of 25

161}
The plaintiff has the best ACW out of all the employees (less time between calls.
less than 2 seconds) ever with the defendant, with no recognition.

{62}
The managers realize motivated the reps with contest, such as, if you mention
the “customer name” throughout the call or use words like “spectacular” to
cumulate point toward an “Amazon Gift Cards”, yet the plaintiff was being
questioned or more like interrogate about a call transferred incorrectly. The
contest ran over 3 months over the holiday “Halloween, Thanksgiving, Christmas
and New Year's.

{63}
With the “mandatory overtime” a “binding contract agreement” the plaintiff would

response to the family by saying “Hello, this is Apple, how may I help youP”.

EEOC PROCEEDINGS
{64}

The plaintiff completed an EEOC Intake online by 10/06/2020.

{65}
Questionnaire (Exhibit 12)
{66}
Interviewed
{67}

Defendant violated the Age Discrimination in Employment Act of 1967 (Exhibit
13)
{68}

Charge signed sent to defendant 11 {05/2020

11

 
10

11

12

13

14

15

16

17

16

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 12 of 25

{69}

No response from the defendant

{70}
The right to suit letter sent to the online (Exhibit 11) on 12/05 / 2020

(71)
The plaintiff previous file this complaint in USDNY 1:20-cv-007 14 filed June 26,
2020 waiting for judge decision to amend.

{72}
The plaintiff previous file this complaint in New York State Supreme Court (EF-
2021-267935) on 01/17/2021

{73}
The plaintiff served the defendant on 01/27/2021 at GC Services’ CT Corp
authorized agent in Phoeniz, Arizona (Exhibit 14).

{74}
The defendant contacted the plaintiff by email on 02/09/2021, to offer a
stipulation settlement on 02/10/ 2021 for $7,500 and again on 02/25/2021 for
$10,000 by phone

{75}
The plaintiff files a default judgment on 02/27/2021 along with a settlement
offer for $850,000

{76}
The defendant answered complaint on 03/01/2021

{77}
The case was pending Rensselaer County Attorney approval on the plaintiffs
court fee waiver since 02/16/2021.

{78}
The defendant wrote a letter to the judge to dismiss the default judgement on

03/04/2021 (Exhibit 15)
12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 13 of 25

{79}
The plaintiff notified court and defendant of transfer of venue ta this case on

03/22/2021 (Exhibit 16)

CLAIMS
Emotional Distress/Mental Anguish
Adversely affected the plaintiff's mental health, such as being
homelessness, {a traumatic injury}. Injury generally refers to a harm
suffered, which may be physical or emotional pain and suffering, damage
to reputation or dignity, loss ofa legal right, breach of contract, or
damage to real or personal property, the civil law seeks to compensate
victims of wrongful acts, whether they are intentional or unintentional,
such as issuing the threat of future harm, such as unemployment and
termination and the struggle of finding another job with a termination.
1. Access to mandatory aspect of the job denied.
2. “Amber Hillert’ made the plaintiff resignation effective immediately
proves that termination was forthcoming,
3. The plaintiff so stressed out and the believed every day was the day
of termination.
4. Age discrimination
5. Insulting plaintiff on how job came about and how the plaintiff
became employed.
6. Harassing plaintiff with QnA performance plan
7. Leaving the plaintiff out of meeting and from the other reps
8. Being overlooked on job done well

9. Annoying the plaintiff emails
13

 
10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 14 of 25

10. Being left to out of Coaching and Training
Vis Being encouraged to force to resign
12. Laying off the plaintiff for RONA calls when the RONA was

caused by managers.

id. Faced unfair discipline

14. The plaintiff suffers Trauma a psychological distress
following any terrible or life-threatening event. Sufferers may
develop emotional disturbances such as extreme anxiety, anger,
sadness, survivor’s guilt, or PTSD, see Brown v. Bronx Cross
County Medical Group, 834 F. Supp. 105 (S.D.N.Y. 1993)

1S: The plaintiff become ill, worried about getting evicted and
unable to find another job in time, caused depression,

16. The plaintiff is under care of Psychologist Dr. Martin Fine,
Ph; Troy, New York

17. The plaintiff suffer anxiety, sleeplessness, mental anguish;

reputational harm, strained relationship with family.

Federal Tort Claim

This federal act under the federal law that prohibits workplace harassment
pursuant to A.R.S. § 12-1810. and discrimination, in areas that may give rise to
violations include recruiting, hiring, promoting, transferring, training,
disciplining, discharging, assigning work, measuring performance, or providing
benefits which covers all private employers, that employ 15 or more individuals
pursuant to A.R.S. § 23-1502(F). A person commits harassment if, with intent
to harass or with knowledge that the person is harassing another person, the
person pursuant to AZ Rev Stat § 13-2921

1. The defendant has more than7k5 employees

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

2

26

 

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 15 of 25
2. The defendant denied training to perform the job
3. The defendant discharges the plaintiff and was being watched and
listening to incoming calls
4. The defendant constantly measured the plaintiff performance with
OnA more than the other 500 employees and

5. The plaintiff was age discriminated.

Hostile Work Environment pursuant to A.R.S. § 23-1502(F) ADA hostile
environment claim is subject to all the requirements of a prima facie showing
under a Title VII. hostile environment claim. (1) The plaintiff is disable and 55
years old women a member of a protected group; (2) The plaintiff has been
subject to harassment by the defendant during work hours constant he has
been subject to harassment, isolating the plaintiff, constant performance plan,
and leaving the plaintiff out of team meeting based upon the protected status;
(3) the harassment was sufficiently severe or pervasive to alter the terms and
conditions of employment and create a discriminatorily abusive working
environment; being disabled and (5) the plaintiff hold the employer liable since
there aren't rules allowing abusive working environment.
1. Knowing the plaintiff had moved to New York, by tracking the IP
address, the plaintiff was being watched more than the others
reps, see Viera v Olsten us Kimberly Quality Care, 63 FSupp2d 413,
418 [SDNY 1999])
2. Removing all the plaintiff tech support request to do the job
effectively.
3. The plaintiff was annoyed by all of management
4. Sabotaging is a deliberate act to obstruct or destroy include intent.

5 Unreasonable occurrences nd written warning

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:21-cv-01334-DGC Document 1 Filed 08/02/21 Page 16 of 25

6. The written warning was unwelcoming and conduct of the
management unfair

7. Denied no interaction with the other reps in Team Meeting on the
job,

8. The manager was intimidating, when the plaintiff request to
dispute occurrences and written warning was denied.

9. Constructive Dismissal, leaving the plaintiff no alternative but to

resign see case, Pa. State Police v. Suders, 542 U.S. 129 (2004)

10. Resignation truly was involuntary but was imminent.
11. No recognition for job well done
12. The defendant was liable for harassment by a supervisor

and/or manager that results ina negative employment action such

as “termination”, loss of wages

Harassment” is a form of “employment discrimination” that violates “Title VII of
the Civil Rights Act of 1964” pursuant A.R.S. § 41-1463 and pursuant to A.R. S.§
23-1502(F), Harassment becomes unlawful, intimidating, petty slights,
annoyances, isolated incidents and offensive conduct such as, put-down, see
case, Vance v. Ball State University, 520 U.S. __ (2013),
1. The plaintiff was harassment was ignoring
2. The plaintiff constant harassed with performance plan QnA
3. The plaintiff was suggested retirement
4. The plaintiffs manager wanted to know how the plaintiff was
employed with defendant
5. The plaintiff was constantly told to work harder with the customer use
the call sheet

6. The plaintiff was constantly hasassing about the FRC homework

 
10

11

12

13

14

15

16

7

16

19

20

21

22

23

24

29

26

2t

25

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 17 of 25

Tortious Interference
Common law tort allowing a claim for damages against a defendant who
wrongfully interferes with the plaintiff's “contractual” or business relationships.
A tortis an act that infringes upon the rights of others and is all about intent,
as to allow the harmed party to file a “civil lawsuit’. A defendant is liable to pay
damages in tort for actions intended to interfere with the plaintiffs contractual
relations with a third party (Apple).

1. Amber prohibited the plaintiff to in mandatory contractual aspect of

the job
2. Amber prohibited the plaintiff to group Team Meeting

3. Amber prohibited the plaintiff to Coaching, and Training

Intentional Interference with Contractual Relations

see case United Truck Leasing Corp. v. Geltman, 406 Mass. 811, 812, 551
N.E.2d 20 n. 6 (Mass. 1990). Common law of torts, occurs when one person
{Amber Hillert} an employer intentionally damages someone else's {plaintiff}
contractual or business relationships with a third party being “Apple/ GC
Services” causing economic harm (Apple who pays GC for exceptional customer
service care) as well as loss of job or termination causing the plaintiff economic
harm.

1. The plaintiff has a contract with Apple to preform job duties Amber
intentional remove all the tech support request to successfully perform
the duties in the contract.

2. The defendant acted intentionally and improperly, and when the
defendant intentionally dismissed participations in “mandatory aspect’ of

the job "coaching, team meeting avid training”.

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

2f

28

 

1

 

 

2.

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 18 of 25
Amber Hillert” unfairly disrupts GC and Apple business relationships by
not allowing the plaintiff, the employee to participate in “mandatory
aspect” of job requirements under the contract such as, “coaching, team
meeting and training” that cause a “breach of contract”, include
upholding employment with ‘GC Services” under the signed contract.
Amber and other managers sabotage the plaintiff work performance
Sabotage by inducing a contract breaking a contract {breach of contract},
or

Defendant obstruct someone's (the plaintiff) ability to dishonor a contract

with a client (Apple)

The defendant deliberately refused necessary aspectof job {mandatory

aspect} components

. The defendant annoying necessary aspect of job {mandatory aspect}
components. 10. The defendant failed to deliver particular mandatory
aspect of the employment responsibility see Affinitec Corp. v. Siemens

Business Communication Systems, Inc. CaLApp. 4 Dist.,2002.

Social Security Act (SSA) pursuant 42 U.S.C. §§ 301-1305 (Suppl. 4 1934).
Grants to States for Old-Age Assistance for the Aged. Federal Old-Age,

Survivors, and Disability Insurance Benefits.

. The plaintiff been on Social Security Disability since 1995

The plaintiff been disabled for over 25 years

. The plaintiff been suffered from anxieties and depression feeling isolated,
and unaccepted by the society

The plaintiff returned to work after 25 and became employed by the
defendant

18

 
10

11

42

13

14

15

16

17

18

19

20

21

22

23

24

25

26

2f

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 19 of 25
5, The plaintiff disability has worsened since being terminated and working

for the defendant

Age Discrimination Laws (ADEA) pursuant to A.R. S.§ 41-1463
prohibits age discrimination against people who are 40 years of older and
applies to at least a company with 20 employees. Aged-based harassment is
illegal when it is frequent or severe enough to create a hostile work
environment or if it leads to the employee being fired or demoted. The “ADEA's”
protections apply to both employees and job applicants, see case Braden v.
Lockheed Martin Corporation, No. 1:201 4cv04215 - Document 95 (D.N.J. 2017).
1. EEOC right to Sue Letter (Charge no. 540-2021-0075) (Exhibit 11,
12 ,13) Equal Employment Opportunity Commission, 42U.8.C.
2000¢ et seq. ("Title VI"), Pub. L. 88-352, title VI, § 701, July 2,
1964, 78 Stat. 253;
2. The plaintiff filing a complaint with EEOC for disability claim and
the defendant refused to response
3. There was a pattern of hiring only younger employees
4. The average was 35
5. The plaintiff being 54 years, more than 5-30 years older than most
of the employees and managers,
6. The plaintiff was told there was no promotion
7. Comments on retirement
8. The defendant insults the age
9. The plaintiff was annoyed in disputes
10. The plaintiff was isolated from the other reps in Team
Meeting

19

 
10

W

12

13

14

15

16

V7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 20 of 25

11. The plaintiff was left out of participation of Coach, and
Training mandatory aspect of the job

12. The plaintiff was encouraged to retire

13. The plaintiff was layoff to correct RONA caused by the Amber
the manager

14. The constantly receiving performance improvement plan by
mangers for the from QnA more than other reps

15. The plaintiff was facing unfair discipline 2 written warning,
no verbal warning and 7 Occurrences for 3-6 minute late from

break

Title VII Age Discrimination Under Title VII’, ADEA; 29 U.S.C. § 621 to 29
U.S.C. § 634 and 29 U.S.C. § 631) an employer may not discriminate with
regard to any term, condition, or privilege of employment, as a protected class
such as “age” sex, family status and disabled. The “Age Discrimination in
Employment Act of 1967" protects individuals who are 40 years of age or older

from employment discrimination based on age,

16. The plaintiff a single mother

17. The plaintiff sex is a woman

18. The plaintiff's family status with a minor child

19. The plaintiff being disabled

20. The plaintiff was discriminatory harassed

he The plaintiff is 54 years old

22. The plaintiff was 53 at the time of employment with the
defendant.

20

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 21 of 25
Americans with Disabilities Act, 42 U.S.C. § 12101 A. Disability
To state a claim for relief under Americans with Disabilities Act, 42 U.S.C.§
12101, the plaintiff must “show that he: (1) plaintiffis on Social Security
Disability and has a disability; (2) plaintiff was otherwise qualified to perform
the job; and receive high score in QnA until the defendant intentionally
decreased the plaintiff score (3) plaintiff discrimination was as well as ADEA
based on plaintiff's disability.
6. The plaintiff been on Social Security Disability since 1995
7. The plaintiff been disable for 25 years
8. The plaintiff been suffered from anxieties and depression feeling isolated,
and unaccepted by the society
9. The plaintiff returned to work after 25 and became employed by the
defendant
10. The plaintiff disability has worsened
11. The plaintiff wasn’t allowed to participate in team meeting, coaching,

training, and Slack.

The Nevada Fair Employment Practices Act prohibits discrimination in
employment on the basis of age against individuals 40 years of age or older (NV
Rev. Stat. Sec. 613.310 et seq.). The law applies to employers with 15 or more
employees pursuant to AZ Rev. Stat. Sec. 41-1461,

1. The Plaintiff reside at the start of employment June 26, 2019 until

October 03, 2019.

The New York Human Rights Law prohibits age discrimination in
employment practices against individuals 18 years of age or older. The law
covers employers with four or more employees (NY Exec. Law Sec. 296 et seq.).

21

 
10

11

12

13

14

15

16

17

18

19

20

24

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 22 of 25
1. The plaintiff resides in the state at the end of employment January 28,
2020.

Under the Arizona Civil Rights Act, it is an unlawful employment practice for
an employer to discriminate against an individual who is 40 years of age or
older. The Act covers all employers with 15 or more employees (AZ Rev. Stat.
Sec. 41-1461 et seq.).

1. The defendant place of business in the state at the start and end of

plaintiff employment.

29 U.S. Code § 623.Prohibition of age discrimination (Count 1)
(a) EMPLOYER PRACTICES It shall be unlawful for an employer (1)
to fail or refuse to hire or to discharge any individual or otherwise discriminate
against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s age; (2) to limit,
segregate, or classify his employees in any way which would deprive or tend to
deprive any individual of employment opportunities or otherwise adversely
affect his status as an employee, because of such individual’s age; or
(3) to reduce the wage rate of any employee in order to comply with this
chapter.

1. The plaintiff was insulted
The plaintiff 54 was much older than the other reps and managers
The plaintiff overlooked, isolated and segregated from other reps
The plaintiff was left out of Team Meeting; Coaching and Training,

Manager comments on plaintiff retiring,

ae

Layoff for Rona calls caused by Amber calling the plaintiff's line while
receiving calls, over 300 RONA calls (dropped calls)

7. The plaintiff received constant performance improvement plan, (QnA)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

26

27

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 23 of 25

8. The plaintiff was unfairly disciplined, throughout the employment,
(occurrences and written warning but no verbal warning)

9, The plaintiff wrongfully terminated

10. The plaintiff was overwhelmed emotional distress, terminate was
imminent constructive termination followed and immediate terminate by

Amber manager
il. Sabotaging Contract with Apple by disallowing the plaintiff to

Coaching; Training and Team Meeting which mandatory aspect of the

job.

ADA- Disability Discrimination, Failure to Accommodate (Count 2)

1. Plaintiff incorporates by reference all above paragraphs of Complaint as
though fully set forth herein.

9. The actions of the Defendant, through its agents, servants and employees, in
discriminating against plaintiff on the basis of her actual and/or perceived
disabilities, (anxieties) and failing to provide reasonable accommodation for her
disability, constituted violations of the ADA.

3. As a direct result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of the ADA, plaintiff
sustained permanent and irreparable harm, resulting in her termination from
employment, at the time of constructive termination which caused her to
sustain a loss of earnings, plus the value of certain benefits, plus loss of future
earning power, plus back pay, and front pay and interest due thereon.

4. As a further direct result of the aforesaid unlawful discriminatory
employment practices engaged in by the Defendant in violation of the ADA,

plaintiff suffered severe emotional distress, embarrassment, humiliation, and

23

 
10

14

12

ts

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 24 of 25

loss of self- esteem to returned to work after 25 years.

29 U.S. Code § 621.Congressional statement of findings and purpose
(Count 3)
(a)The Congress hereby finds and declares that (1) in the face of rising
productivity and affluence, older workers find themselves disadvan taged in
their efforts to retain employment, and especially to regain employment when
displaced from jobs;
(2) the setting of arbitrary age limits regardless of potential for job performance
has become a common practice, and certain otherwise desirable practices may
work to the disadvantage of older persons; (3) the incidence of unemployment,
especially long-term unemployment with resultant deterioration of skill,
morale, and employer acceptability is, relative to the younger ages, high among
older workers; their numbers are great and growing; and their employment
problems grave; (4) the existence in industries affecting commerce, of arbitrary
discrimination in employment because of age, burdens commerce and the free
flow of goods in commerce. (b) It is therefore the purpose of this chapter to
promote employment of older persons based on their ability rather than age; to
prohibit arbitrary age discrimination in employment; to help employers and
workers find ways of meeting problems arising from the impact of age on
employment. (Pub. L. 90-202, § 2, Dec. 15, 1967, 81 Stat. 602.)

1. The Plaintiff realleges and incorporates by reference the foregoing

paragraphs.
2. The plaintiff The ADEA makes it unlawful for employers and their agents
“to fail or refuse employee any individual because of such individual’s

age,” 29 U.S.C. § 623(a)(1).

24

 
10

11

12

13

14

15

16

W

18

19

20

21

22

23

24

25

26

2e

28

 

 

Case 2:21-cv-01334-DGC Document1 Filed 08/02/21 Page 25 of 25

3. The plaintiff was 53 years old at the time employed with GC Services as
Home-based Customer Service rep.

4, The plaintiff was significantly older than hired and employed employees
and managers.

5. The plaintiff was disadvantaged and wrongly terminated when the
plaintiff attempts to resign.

6. The plaintiff was insulted with age related comments

7. The plaintiff experienced more unfair discipline with 7 occurrences for 3-
6 minutes lastness from break

8. The disadvantage with more than other performance improvement plan
intentionally weeding the plaintiff out.

9. The plaintiff feeling stress, undesirable and believing being fired was
imminent

10. The plaintiff was isolated and segregated from mandatory aspect of
job such Coaching and Training, and Team meeting violating the
contract with Apple

11. The defendant discriminated against the plaintiff because of
stereotypes and unfounded assumptions regarding older workers’

12. The Defendant’s violations of the ADEA were intentional and
willful.

13. As a direct and proximate result of the foregoing violations of the
ADEA, the plaintiff has sustained economic and non-economic damages,
including, but not limited to denial of the wages and other benefits, lost
interest on those wages and other benefits, and loss of any potential

opportunity to advance within GC Services.

Under the Tort law, Title 28 U.S. Code § 2671 and Article 18 Section 6

Arizona Const.

29

 
